Citation Nr: 0423248	
Decision Date: 08/24/04    Archive Date: 09/01/04	

DOCKET NO.  03-08 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in Cleveland, Ohio, that denied service connection for 
PTSD.  A review of the record reveals that by rating decision 
dated in March 2003, entitlement to a permanent and total 
disability rating for pension purposes was granted, with an 
effective date of February 18, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

The evidence of record contains varying psychiatric 
diagnoses, including PTSD.  The available service medical 
records reflect that on one occasion in February 1975, the 
veteran reported he had been told twice by a warrant officer 
at his last command to see a psychiatrist.  He indicated he 
felt at times he could not control himself.  He added he 
wandered off when he should be somewhere else.  This was 
apparently at the First Hospital Company, 3rd Medical 
Battalion, 3rd Marine Division, FPO San Francisco 96602.  The 
report of any such visit is not of record.  

At the time of a February 2002 mental health clinic inpatient 
progress update, it was reported the veteran had a "vague" 
diagnosis of PTSD, but his clinical history was described as 
devoid of any symptoms suggestive of that disorder.  The 
admission note reportedly referred to no significant trauma 
during service and no symptoms whatsoever for 20 years after 
discharge from service.  

In his informal hearing presentation dated in August 2003, 
the veteran's local accredited representative stated that 
review of the record documented that the veteran had 
participated in the evacuation of Saigon in April 1975.  The 
representative argued that participation in evacuation of 
refugees off the coast of Vietnam "should satisfy some of the 
stressor requirements."  The representative asked that the 
veteran be afforded some type of examination to determine the 
nature and etiology of any mental disorder the veteran had.  
The representative essentially claimed that compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) required 
more assistance to the veteran than what had taken place. 

A review of the veteran's personnel records discloses that he 
participated in refugee evacuation operation off the coast of 
South Vietnam from April 2, 1975, to April 18, 1975, while 
with Company B, 1st Battalion, 4th Marine, 3rd Marine 
Division.  No attempt has been made to contact Headquarters, 
United States Marine Corps, for information regarding the 
veteran's unit's participation in the evacuation operation in 
April 1975.  

Additionally, the record shows the veteran has never been 
accorded a psychiatric examination for rating purposes by VA.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.	The National Personnel Records Center 
in St. Louis should be contacted and 
asked to provide any additional 
medical and administrative records 
pertaining to the veteran that might 
be in their possession.  

2.	The veteran should be asked to provide 
a statement regarding his 
recollections of the two weeks in 
April 1975 in which he participated in 
the refugee evacuation program off the 
coast of Vietnam.  He should provide 
as much detailed information as 
possible regarding his participation 
in the operation and his description 
as to how his participation was 
stressful for him.

3.  VA should then contact the 
Headquarters, United States Marine Corps, 
Personnel Management Support Branch 
(MMSB), 2008 Elliot Road, Quantico, 
Virginia, Zip Code 22134, to obtain more 
information regarding the participation 
of Company B, 1st Battalion, 4th Marines, 
3rd Marine Division, in the refugee 
evacuation operation off the coast of 
South Vietnam in April 1975.  

4.  The veteran should be accorded a 
psychiatric examination by an appropriate 
specialist for the purpose of determining 
the nature and etiology of any 
psychiatric disorder, including PTSD, 
that may be present.  The claims file and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
appropriate studies, including PTSD 
subscales, are to be performed.  The 
examiner should determine the extent, 
etiology, and current diagnosis of any 
psychiatric disorder found to be present.  
If schizophrenia is diagnosed, the 
examiner should offer an opinion, with 
complete rationale, as to whether such 
disorder is associated with the veteran's 
active service.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner should specify what 
stressors are sufficient to support the 
diagnosis of PTSD.  The examiner should 
also explain how the veteran's symptoms 
and stressors meet the diagnostic 
criteria for PTSD.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should express an opinion as to its 
etiology.  

5.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination might result 
in the denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




